—Order, Supreme Court, New York County (Jane Solomon, J.), entered March 8, 2002, which, upon defendants’ motion for clarification/reargument, directed plaintiffs by their trustee to turn over the trust fund containing certain life insurance proceeds in its entirety in exchange for stock certificates held by defendants, unanimously affirmed, with costs.
The court properly held that defendants were entitled to the interest that had accrued upon the insurance proceeds held by the trustee. Inasmuch as defendants’ right to the subject insurance proceeds has been established, so has their right to the *27interest generated by those proceeds. A contrary holding entitling plaintiffs “ ‘to interest on a principal sum to which [they were] not entitled’ ” would be incongruous (see Lischak v Kotzer, 96 Misc 2d 114, 116 [1978], quoting Fleschner Bros. v Consolidated Edison Co. of N.Y., 279 App Div 69, 71 [1951], affd 304 NY 815 [1952]). Concur — Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.